IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: B.G.R. A/K/A         : No. 821 MAL 2016
A.R., A MINOR                            :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: K.C.                        : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.